DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Cynthia Wu on 9/7/2022.
The application has been amended as follows: 
In claim 1,
		Line 4, change “layer;” to – layer, wherein the dielectric layer is made of a non-nitrogen 	containing material; --
		Between lines 6-7, insert – performing a nitridation surface treatment on the dielectric 	layer of the sidewalls of the initial through hole; 
		Line 7, before “performing” insert – after performing the nitridation surface treatment, -	-
		Line 7, change “a” to – an another –
		Line 9, before “surface” insert – another –
		Line 10, change “a through hole” to – an actual through hole –
		Line 12, before “through hole” insert – actual --
In claim 2,
		Line 1, before “surface” insert – another –
In claim 3,
		Line 2, before “surface” insert – another –
In claim 4,
		Line 2, before “surface” insert – another –
In claim 5,
		Line 3, before “through hole” insert –actual --
In claim 7,
		Line 2, before “through hole” insert –actual –
Cancel claims 8-9 and 11-20 

Allowable Subject Matter
Claims 1-5, 7, 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
►	Recorded Prior Art fails to disclose or suggest combination steps of method for forming semiconductor device as characteristics recite in base claim 1 comprising:  performing a nitridation surface treatment on the dielectric layer of the sidewalls of the initial through hole; after performing the nitridation surface treatment, performing an another surface treatment process on the dielectric layer of sidewalls of the initial through hole; after performing the another surface  treatment process, etching the etch stop layer to expose a portion of a top surface of the substrate and convert the initial through hole to an actual through hole.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819